48 F.3d 562
310 U.S.App.D.C. 386
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Beulah HOLDER-LEWIS, Appellant,v.WASHINGTON HOSPITAL CENTER CORPORATION;  Jimmy A. Light,M.D.;  Lisa Neu;  Nancy Ely;  Pattie DeLeone;Kathy Williams.
No. 94-7047.
United States Court of Appeals, District of Columbia Circuit.
Jan. 12, 1995.

Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the order of the district court, filed February 3, 1994, be affirmed substantially for the reasons stated by the district court.  The district court correctly concluded that appellant's claims were pre-empted by section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  Moreover, plaintiff/appellant did not present her claims against defendants/appellees in their individual capacities to the district court and failed to specify any facts that would support such claims.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.